TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2014



                                       NO. 03-11-00404-CV


                 Canyon Vista Property Owners Association, Inc., Appellant

                                                  v.

                                  Gerald H. Laubach, Appellee




        APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on March 24, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the portion of the trial court’s judgment awarding appellee Gerald H. Laubach actual

damages by reducing that award to $2,100. The Court affirms the judgment as modified. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.